DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to RCE filed on 11/04/2021. Claims 3, 6-9, and 13-15 were canceled. New claims 17-18 were added. Claims 1-2, 4-5, 10-12, and 16-18 have been examined and are pending in this application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/04/2021 has been entered.
Response to Arguments
Applicant's arguments filed 11/04/2021 have been fully considered but they are not persuasive.
Applicant argues, page 7 of the remarks, “data disclosed in Shah is not the same as the logging of the write operation in the present claims. While Shah stores data in the non-volatile memory 37, this ‘data’ is not so broad as to include the subject matter of the present claims.”
The Examiner respectfully disagrees. The claimed “log a write operation” was mapped to the start LSN (Logical Sequence Number) 290, para 0033 and FIG. 3 of Shah. For example, see Office Action of 06/04/2021 at page 7, last paragraph. In FIG. 3 
On page 8 of the remarks, Applicant argues citing paragraph [0018] of Shah, “Shah therefore ‘selectively stores’ only a portion of the data stored in the volatile memory 36 into the non-volatile memory 37.”
The relevant portion of paragraph [0018] of Shah cited by the Applicant states “[the] checkpoint 280, in general, is a full record of the state of the volatile memory heap 200 at some point or range of points in time, such that the checkpoint 280, in conjunction with the logged transaction information provided by the records stored in the log partitions 260, may be used to recover a consistent state of the durable transactional memory system 39.”
Applicant’s language in the argument above “only a portion of the data” is based on incorrect interpretation of the Shah reference. The checkpoint 280, which is in non-volatile memory, see FIG. 3, is a full record of the state of the volatile memory heap 200 at some point or range of points in time. Thus, the checkpoint 280 does not store only a portion of the data in the non-volatile memory. Applicant’s interpretation is erroneous.
Applicant argues, page 8 of the remarks, “Shah does not disclose copying the entire log queue from the volatile memory 36 to the non-volatile memory 37. As a consequence, Shah does not disclose logging a write operation in a non-volatile memory.”
The Examiner respectfully disagrees. “referring to FIG. 4 in conjunction with FIG. 3, in accordance with some example implementations, the logger thread 250 performs a technique 300. Pursuant to the technique 300, transaction records are received into the log queue 252, pursuant to block 304. The logger thread 250 determines (diamond 308) whether it is time to write records from the log queue 252 to the log partition 260 in the non-volatile memory storage 220. If so, then the logger thread 250 writes the records to the log partition 260, pursuant to block 312 and upon completion of the write operations, updates the logger LSN, pursuant to block 314.” Para 0026 and FIGS. 3-4 of Shah.
Applicant argue, page 8 of the remarks, Shah does not disclose logging a write operation associated with an HTM transaction in a non-volatile memory prior to successful commit of the HTM transaction.”
The Examiner respectfully disagrees. The claimed “log a write operation” was mapped to the start LSN (Logical Sequence Number) 290, para 0033 and FIG. 3 of Shah. For example, see Office Action of 06/04/2021 at page 7, last paragraph. In FIG. 3 each chunk 204 has an LSN value 205. At the beginning of a new checkpoint creation process, a check-pointer thread 270 creates an empty checkpoint stub in the nonvolatile 
Applicant argue, page 9 of the remarks, “Shah does not disclose writing an indicator to a non-volatile memory indicating a successful commit of an HTM transaction, the indicator comprising a commit record.”
The Examiner respectfully disagrees. A committed LSN value is compared to all LSN values. LSN values less than or equal to the committed LSN value have been saved (committed) to a non-volatile memory region 220, para 0023 of Shah.
In view of the foregoing remarks, independent claims 1, 10, and 16 are not in a condition for allowance. Claims depending therefrom, either directly or indirectly, are also not in a condition for allowance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-2, 4-5, 10-12, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. US 2014/0237172 (“Shah”) in view of NPL Wang et al., “Persistent Transactional Memory”, IEEE Computer Architecture Letters, Vol. 14, No. 1, January-June 2015, pp. 58-61 (“Wang”) and in further view of Santry US 2014/0351506 (“Santry”).
As per independent claim 1, Shah teaches A multiprocessor system for performing a hardware transactional memory (HTM) transaction (FIG. 1 is a diagram of a physical machine 10, para 0002. The physical machine 10 includes processors 34, para 0013 and FIG. 1. Referring to FIG. 1, a durable transactional memory system 39 includes a transactional memory system 40 (which may be a software or hardware transactional memory system), para 0010), the multiprocessor system comprising:
a nonvolatile memory for persistently storing data (Although volatile memory 36 is potentially subject to an event (an event in which power to the volatile memory 36 is lost, for example) that may erase or undesirably alter the contents of the volatile memory 36, a transaction durability engine 50 selectively stores data in a non-volatile memory 37 to ensure that a consistent state of the transactional memory system 40 may be recovered if such an event occurs, para 0010 and FIG. 1);
a processor communicatively coupled to the nonvolatile memory (The transaction durability engine 50 selectively stores data in a non-volatile memory 37, para 0010 and FIG. 1. The physical machine 10 contains machine executable the processor configured to:
execute an atomic HTM write operation in connection with committing the HTM transaction (The transactional memory system instills the properties of atomicity, consistency and isolation for the transactions, para 0010. Processing entities (transaction threads 202 (FIG. 3), for example) generate transactions (a given transaction being a sequence of write operations, read operations, and interspersed computations, for example), and the transactional memory system 40 assigns an LSN (logical sequence number) to each transaction, para 0020 and FIG. 3) by writing an indicator (An “end LSN” 294, para 0034 and FIG. 3) to the nonvolatile memory (As chunks 204 are copied and written to the nonvolatile memory storage 220, the “end LSN” 294 stored in the nonvolatile memory storage 220 (see FIG. 3) is updated to the latest chunk LSN 204, para 0034 and FIG. 3), the indicator indicating a successful commit of the HTM transaction (At the end of the above copying process, a check-pointer thread 270 determines whether a checkpoint 280 copied to the nonvolatile memory storage 220 is valid by verifying that all logger LSN 255 values are equal to or greater than the determined “end LSN” 294, which indicates that all the updates reflected in the checkpoint 280 have been saved to a log, para 0035 and FIG. 3), the indicator comprising a commit record (The “end LSN” 294, para 0034 and FIG. 3);
log a write operation (A start LSN 290, para 0033 and FIG. 3) associated with the HTM transaction in the nonvolatile memory prior to the successful commit of the HTM transaction (At the beginning of the new checkpoint creation process, the check-pointer thread 270 creates an empty checkpoint stub in the nonvolatile memory 
set the HTM transaction to an unlogged state by unsetting the indicator, after the successful commit of the HTM transaction (Referring to FIG. 5 in conjunction with FIG. 3, the checkpointer thread 270 may perform a technique 350. Pursuant to the technique 350, the checkpointer thread 270 initializes (block 354) the LSN start, LSN end and valid flags in the non-volatile memory storage 220 and volatile memory storage 199 for a new checkpoint 280 before copying (block 358) the chunks 204 in the memory heap 200 to the new checkpoint 280, pursuant to block 358, para 0037 and FIGS. 3 and 5).
Shah discloses all of the claimed limitations from above, but does not explicitly teach “flush operational data written by the HTM operation from a cache memory to the nonvolatile memory without aborting the HTM transaction” and “evict the flushed address from the cache memory”. Furthermore, although Shah teaches a nonvolatile memory, Shah does not explicitly teach that the nonvolatile memory is “byte-addressable”.
However, in an analogous art in the same field of endeavor, Wang teaches flush operational data written by the HTM operation from the cache memory to the nonvolatile memory (A top pointer is initialized to an ID of the transaction that owns the cache line to be evicted. Then, PTM (persistent transactional memory) scans a scoreboard to check whether a TXID (transaction ID) stored in each entry of the without aborting the HTM transaction (A cache line can be updated by either a transactional write or a normal write. PTM only needs to maintain cache states related to transactional states. If a normal write tries to update a cache line which is already tagged with a TXID, PTM will assign a TXID to this instruction by treating this instruction as a simple transaction that never aborts, page 59 col 2 lines 31-36); 
evict the flushed address from the cache memory (The cache line is evicted, page 60 col 1 lines 30-31).
Given the teaching of Wang, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Shah with “flush operational data written by the HTM operation from a cache memory to the nonvolatile memory without aborting the HTM transaction” and “evict the flushed address from the cache memory”. The motivation would be that PTM adds durability to transactional memory by adding NVM, page 58 col 1 lines 25-27 of Wang.
Both Shah and Wang discloses persistent or nonvolatile memory. However, the nonvolatile memories taught by Shah and Wang does not include byte-addressable nonvolatile memory. Hence, Shah in combination with Wang does not explicitly teach that the nonvolatile memory is “byte-addressable”.
byte-addressable (A persistent memory 220 may be embodied as non-volatile memory, having characteristics that include, e.g., byte addressability of data organized as logical constructs, such as a file or region 228, in the memory. The byte addressable persistent memory 220 may include memory locations that are addressable by a processor 210, para 0021 and FIG. 2).
 Given the teaching of Santry, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Shah and Wang with “byte-addressable”. The motivation would be that byte-addressable memory provides for efficiently storing small, random modifications or changes to data on one or more storage devices, para 0015 of Santry.
As per dependent claim 2, Shah in combination with Wang and Santry discloses the system of claim 1. Shah may not explicitly disclose, but Wang teaches wherein the processor is coupled to a cache memory by a plurality of cache lines, with the cache memory configured to be used by the processor for caching data using a cache coherence protocol (Persistent transactional memory (PTM) uses three-level on-chip caches and MESI coherence protocol. Like Intel’s HTM implementation, the working set of a transaction is tracked at the cache line granularity. PTM adds a TXID field to each cache line to track the committed transaction that modified the cache line, page 59, col 1 lines 7-25).
The same motivation that was utilized for combining Shah and Wang as set forth in claim 1 is equally applicable to claim 2.
wherein the multiprocessor system is further configured to log the write operation associated with the HTM transaction in the nonvolatile memory by transparently flushing the log of the write operation associated with the HTM transaction to the nonvolatile memory prior to the successful commit of the HTM transaction (At the beginning of the new checkpoint creation process, the check-pointer thread 270 creates an empty checkpoint stub in the nonvolatile memory storage 220 with the start LSN 290 having it initial value (zero, for example), para 0033 and FIG. 3. When a first chunk 204 is written to the nonvolatile memory storage 220, the first chunk 204 sets the start LSN 290 in the nonvolatile memory storage 220, para 0034 and FIG. 3).
As per dependent claim 5, Shah in combination with Wang and Santry discloses the system of claim 1. Shah teaches wherein the multiprocessor system further comprises a recovery unit configured to: redo the log upon a restart of the multiprocessor, if the log of the write operation associated with the HTM transaction is present in the nonvolatile memory and the HTM transaction is in a logged state, in particular the indicator is set; and set the HTM transaction to an unlogged state by unsetting the indicator if the redo of the transaction is completed (Referring to FIGS. 1 and 3, transaction durability engine 50 includes another component, a recovery builder 58, for purposes of recovering stored transactional memory data should a failure occur (e.g., data loss due to a power failure). In this recovery, the recovery builder 58, when executed by the physical machine 10, restores a consistent state for the durable transactional memory system 39. In general, 
As per claims 10-12 these claims are respectively rejected based on arguments provided above for similar rejected claims 1 and 4-5.
As per independent claim 16, this claim is rejected based on arguments provided above for similar rejected independent claim 1. For computer program product on a non-transitory computer readable medium see para 0013 of Shah.
As per dependent claim 17, Shah in combination with Wang and Santry discloses the method of claim 10. Shah teaches wherein the logging the write operation associated with the HTM transaction in the nonvolatile memory comprises transparently flushing a log of the write operation associated with the HTM transaction to the nonvolatile memory (At the beginning of the new checkpoint creation process, the check-pointer thread 270 creates an empty checkpoint stub in the nonvolatile memory storage 220 with the start LSN 290 having it initial value (zero, for example), para 0033 and FIG. 3. When a first chunk 204 is written to the nonvolatile memory storage 220, the first chunk 204 sets the start LSN 290 in the nonvolatile memory storage 220, para 0034 and FIG. 3).
As per dependent claim 18, this claim is rejected based on arguments provided above for similar rejected dependent claim 17. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655. The examiner can normally be reached 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132